Case 3:18-cr-00228-TAD-KLH Document 88 Filed 08/04/21 Page 1 of 2 PageID #: 443




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 3:18-CR-00228-01

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 ROBERT E ROBINSON (01)                                MAG. JUDGE KAYLA D. MCCLUSKY


                                   MEMORANDUM ORDER

        On April 5, 2021, Defendant Robert E. Robinson filed a Petition for Reduction of

 Sentence or for Compassionate Release [Doc. No. 68]. On April 27, 2021, the Government filed

 its response in opposition [Doc. No. 74]. On April 30, 2021, the Court issued a Memorandum

 Order denying Defendant’s Petition [Doc. No. 76].

        On May 17, 2021, Defendant filed a Motion for Extension of Time to File a Reply to the

 Government’s Opposition [Doc. No. 77], which the Court granted [Doc. No. 78], allowing

 Defendant to file a response no later than May 31, 2021. On May 24, 2021, Defendant filed a

 Notice of Appeal to the Court of Appeal for the Fifth Circuit [Doc. No. 80]. On June 7, 2021,

 the Clerk received Defendant’s Reply to the Government’s Opposition [Doc. No. 83].

        The Court construes Defendant’s Reply to the Government’s Opposition [Doc. No. 83] as

 a motion for reconsideration. The Court notes the case is on appeal; however, even if the Court

 had jurisdiction to consider Defendant’s motion, the Court would deny it. While there is no

 motion for reconsideration per se, there is a motion to alter or amend judgment under Federal

 Rule of Civil Procedure 59(e). The Fifth Circuit has explained that a Rule 59(e) motion “calls

 into question the correctness of a judgment,” but “is not the proper vehicle for rehashing

 evidence, legal theories, or arguments that could have been offered,” or were offered, “before the
Case 3:18-cr-00228-TAD-KLH Document 88 Filed 08/04/21 Page 2 of 2 PageID #: 444




 entry of judgment.” Templet v. HydroChem, Inc., 367 F.3d 473, 478-79 (5thCir. 2004) (citations

 and internal quotation marks omitted). Defendant disagrees with the Court’s determination in

 this case and provides more information as to his medical condition. His arguments, however,

 remain the same, and he has not shown that he would not be a danger to the community if

 released.

        The Court has previously considered and rejected Defendant’s arguments and finds no

 reason to alter or amend its Ruling. Accordingly,

        IT IS ORDERED that Defendant’s request for reconsideration [Doc. No. 83] is

 DENIED.

        MONROE, LOUISIANA, this 4th day of August, 2021.




                                                              TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE
